DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 07 March 2022.  After entry of the amendment, claims 1-13, 16, 20-24 and 30 are currently pending in the application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-24 and 30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16-20 of prior U.S. Patent No. 10,759,701 B1. This is a statutory double patenting rejection.
The combination of claims 20 and 22 in the instant application is met by claim 16 of the prior patent. 
The combination of claims 20 and 23 in the instant application is met by claim 18 of the prior patent.
The combination of claims 20 and 24 in the instant application is met by claim 19 of the prior patent.
The combination of claims 20 and 30 in the instant application is met by claim 20 of the prior patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-13, 16 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-12, and 14-15 of U.S. Patent No. 10,377,669 B2. Although the claims at issue are not identical, they are not patentably distinct the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore they are rendered obvious by said claims.
As for instant claim 1 and 20, as natural pozzolans are known to be cementitious materials, it would have been obvious to utilize them as the cementitious material in the instant claims.
As for claims 2 and 21, as class N natural pozzolans are a type of known natural pozzolan, their use a type of natural pozzolan is obvious.	
As for the limitations found in the other claims, these limitations are found in the claims of the prior patent.

Claims 1-13, 16, 20-24, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,759,701 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the claims of the prior patent and therefore they are rendered obvious by said claims.
The instant independent claims 1 and 20 are rendered obvious by the independent claims of the prior patent.  
As for the limitations found in the other claims, these limitations are found in the claims of the prior patent.


 
Response to Arguments
Applicant’s amendments and arguments have overcome the claim rejections, the 112(b) rejections, and the 102(a)(1) and 103(a) rejections and accordingly they are withdrawn.
With respect to the obviousness-type double patenting rejection, applicant request this rejection be held in abeyance until a finding of otherwise allowable subject matter.  It should be noted that until such time that a terminal disclaimer is no subject matter can be deemed to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
March 17, 2022